Title: To James Madison from James Smith, 26 February 1813
From: Smith, James
To: Madison, James


Sir.Baltimore 26th. Feby. 1813
The “Act to encourage Vaccination,” (originated in consequence of my proposals to furnish a supply of genuine Matter to the Citizens of the United States) having been passed by the Senate & House of Representatives; I beg leave to assure your Excellency, that, should it meet with your approbation, I hold myself in readiness to carry its provisions into effect.
I have been just informed, by a distinguished officer in the Service of the U: S:, that many of the Soldiers, in the Army, are at this time liable to take the Small Pox. An Order from the late Secretary of War, it is said, was given some time since to vaccinate all those who had not been secured from this disease. This order was properly executed in many places, but in others no genuine Matter could be obtained, in consequence whereof, the full benefit of the Secretary’s Instructions was lost.
I have taken the liberty to state these Circumstances, that if my views are approved of, I may ask permission to forward a supply of genuine Vaccine Matter to the several Surgeons now in the Actual service of the United States—so that, should it be deem’d expedient, they might immediately secure the troops under their Care, from any danger they may be liable to, in case they were exposed to the Contagion of the Small Pox. I have the honor to be with great Respect your most obedt. & hble Servt.
James Smith
